DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 3 and 5 are objected to because of the following informalities:  
	As the result of the amendment submitted on 3/22/21, claim 3 should be dependent from claim 1, instead of claim 2, as the step of “removing” is recited in claim 1, not in claim 2.
	The recitation “…. responsive to the at least the portion of the localized diffusion region” in claim 5 should be read as -- responsive to the removing of the at least the portion of the localized diffusion region --.  (Refer to claim 4 and written disclosure in para [0019], lines 5-7)
 Appropriate correction is required.

Allowable Subject Matter
3.	Claims 1, 2, 4, 6-11 and 13-20 are allowed.
4.	Claims 3 and 5 would be allowable if the objection is overcome.
5.	The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the inventions published in US 2002/0181273 and US 2011/0031536.   The improvement comprises: removing at least a portion of at least one localized diffusion region of the plurality of localized diffusion regions (claim 1); forming a discontinuity in the one or more additional gate regions between a PMOS region of the semiconductor film and a NMOS region of the semiconductor film (claim 6); the one or more additional gate regions comprise one or more portions having a greater impedance than the plurality of gate regions (claim 8); one or more etched regions in the one or more additional gate regions between a PMOS region of the semiconductor film and a NMOS region of the semiconductor film (claim 17); and removing a portion of a respective localized diffusion region of the plurality of localized diffusion regions (claim 18).

Response to Arguments
6.	Applicant’s arguments, submitted on 3/22/21, have been fully considered and are persuasive.  The rejections and objection, as set forth in the previous office action, have been withdrawn. 

Conclusion
7.	This application is in condition for allowance except for the following formal matters: 
the objection as set forth in this office action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
March 27, 2021


/HSIEN MING LEE/